I respectfully dissent.  I agree with the majority that the only issue in this case is whether the defense of reasonable parental discipline applies.  But I would hold that the right to discipline is coextensive with the duty to support. *Page 654 
Because neither the legislature nor the Ohio Supreme Court has defined when the parental right to discipline a child ends, we must do so in this case.  My colleagues' choice of the magic age of eighteen, as set out in the child-endangering statute,8
has some merit in that it establishes a "bright-line rule."  But the bright line is somewhat blurred by the fact that it also applies after eighteen (and under twenty-one) if the child is mentally or physically handicapped.  Thus, the anomaly exists that had the person here been handicapped, the defense would apply.
Instead, we should choose as a bright line the language in the support statute9 that also applies between the ages of eighteen and twenty-one if the person is still a high-school student.  A parent supporting a high-school student should have the defense of reasonable parental discipline available.  Of course, whether corporal punishment is appropriate in any instance is debatable.  But, in the absence of injury to the child, we should leave that decision to the parents.
8 R.C. 2929.22
9 R.C. 3103.03